Exhibit 10.44

 

FIRST AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this “ First
Amendment”) is made and entered into this 18th day of August, 2009 (the “ First
Amendment Date”), by and among LANDMARK (NC), LLC, a Delaware limited liability
company, having an address at 4582 South Ulster Street Parkway, Suite 1100,
Denver, Colorado 80237 (“ Seller”) and PENNSYLVANIA REALTY GROUP, INC., a
Pennsylvania corporation, having a principal address at 2701 E. Luzerne Street,
Philadelphia, Pennsylvania 19137 (“ Purchaser”). 

 

RECITALS:

 

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract dated July 31, 2009 (“ Contract”), for certain real property
situated in the County of Wake, State of North Carolina, commonly known as
Landmark Apartments, and more specifically described in the Contract (the "
Property"); and

 

            WHEREAS, Seller and Purchaser desire to amend the Contract on the
terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

 

1.                  Objection Deadline.  The Objection Deadline, as defined in
Section 4.3 of the Contract, is hereby amended and restated to be Tuesday,
August 25, 2009. 

2.                  Response Deadline.  The Response Deadline, as defined in
Section 4.3 of the Contract, is hereby amended and restated to be Monday, August
31, 2009. 

3.                  Ratification of Contract.  All terms and provisions of the
Contract not specifically modified or amended by this First Amendment shall
remain in full force and effect, and the Contract, as expressly modified herein,
is hereby ratified, confirmed and approved in all respects by the parties
hereto.

4.                  General Provisions.  The following provisions shall apply
with respect to this First Amendment:

(a)                Capitalized terms used, but not otherwise defined, herein
shall have the same meaning as ascribed to such terms in the Contract.

(b)               In the event of any conflict between the Contract and this
First Amendment, the terms and conditions of this First Amendment shall control.

(c)                This First Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be delivered no later than seven calendar
days thereafter.


            NOW, THEREFORE, the parties hereto have executed this First
Amendment as of the First Amendment Date.

 

 

SELLER:

 

LANDMARK (NC), LLC,

a Delaware limited liability company

 

By:       ANGELES INCOME PROPERTIES, LTD. II,

            a California limited partnership,

            its member

 

            By:       ANGELES REALTY CORPORATION II,

                        a California corporation,

                        its managing general partner

 

 

 

                        By:  /s/Brian J. Bornhorst

                        Name:  Brian J. Bornhorst

                        Title:  Vice President

 

 


 

PURCHASER:

 

 

PENNSYLVANIA REALTY GROUP, INC.,

a Pennsylvania corporation

 

By:  /s/Jon Goodman

Name:  Jon Goodman

Title:  President

 